Beck, J.
1. A ground of the motion for a new trial,' assigning error upon stated portions of the court’s charge, because those parts did not set forth the contentions of the movant, the defendant in the court *470below, as contained in a particular paragraph of the answer, is without merit, it appearing that the court, in the parts of the charge criticized, was undertaking to state certain other contentions of the. defendant actually made, 'and it not being alleged in the grounds of the motion here dealt with that the court did not in other portions of the charge state the contentions of the defendant contained in the particular paragraphs of the answer referred to above.
Argued June 19,
Decided November 18, 1909.
Complaint. Before Judge Felton. Houston superior court. January 9, 1909.
Robert E. Brown and Louis L. Brown, for plaintiff in error.
T. E. Ryals and G. L. Sheppard, contra.
2. An exception to a given portion of a charge on the ground that “it was calculated to prejudice the jury against [the movant], and from words and tone it was calculated to injure the movant’s ease before the jury,” presents no reason for granting a new trial, it appearing that the portion of the charge excepted to is a plain, unequivocal, dispassionate statement of certain legal principles, and in the exception as made none of those principles of law being challenged as being erroneous in themselves or inapplicable to the issues of the case.
3. The evidence authorized the verdict, and the judgment of the court refusing a new trial will not be disturbed.

Judgment affirmed.


All the Justices concur.